OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on June 28, 1978. The petition in this matter was served on respondent by publication and by mailing a copy thereof to his last known address pursuant to an order of this court entered November 1, 1990. The order granted an application by the Grievance *27Committee for substitute service alleging that respondent has fled the jurisdiction of this court to escape a Federal warrant for his arrest.
The petition alleges that in three separate actions respondent forged his clients’ name to general releases, notarized the signatures, delivered the forged releases to the respective insurance companies, forged his clients’ name to the checks issued by the insurance companies in settlement of the individual claims, and converted the proceeds of those checks. Respondent’s failure to appear, answer or otherwise move against the petition constitutes an admission of those charges (Matter of Supples, 102 AD2d 699; Matter of Hunt, 40 AD2d 9; Matter of Krieger, 38 AD2d 238). Accordingly, we find respondent guilty of violating DR 1-102 (A) (4); DR 1-102 (A) (6); DR 9-102 (A); DR 9-102 (B) (1) and DR 9-102 (B) (4) of the Code of Professional Responsibility and he should be disbarred.
Boomer, J. P., Pine, Balio, Lawton and Lowery, JJ., concur.
Order of disbarment entered.